



Exhibit 10.7.5
SUPPLEMENT NO. 2, dated as of January 14, 2019 (this “Supplement”), to the
Subsidiary Guarantee Agreement dated as of July 7, 2017, among MOLSON COORS
BREWING COMPANY, a Delaware corporation (the “Company”), MOLSON COORS BREWING
COMPANY (UK) LIMITED, MOLSON CANADA 2005, MOLSON COORS CANADA INC. and MOLSON
COORS INTERNATIONAL LP (the “Initial Borrowing Subsidiaries” and, together with
the Company and other Borrowing Subsidiaries from time to time party to the
Credit Agreement, the “Borrowers”), each subsidiary of the Company listed on
Schedule I hereto (each such subsidiary individually, a “Guarantor” and
collectively, the “Guarantors”) and CITIBANK N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”).
A.Reference is made to the Credit Agreement dated as of July 7, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Initial Borrowing Subsidiaries and
other Borrowing Subsidiaries from time to time party thereto, the Lenders and
Issuing Banks from time to time party thereto and the Administrative Agent.


B.Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Subsidiary
Guarantee Agreement referred to therein.


C.The Guarantors have entered into the Subsidiary Guarantee Agreement in order
to induce the Lenders to make Loans and accept and purchase B/As upon the terms
and subject to the conditions set forth in the Credit Agreement. Section 21 of
the Subsidiary Guarantee Agreement provides that additional Subsidiaries of the
Company may become Guarantors under the Subsidiary Guarantee Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Guarantor
under the Subsidiary Guarantee Agreement in order to induce the Lenders to make
additional Loans and accept and purchase additional B/As and as consideration
for Loans previously made and B/As previously accepted and purchased.


Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
SECTION 1.    In accordance with Section 21 of the Subsidiary Guarantee
Agreement, the New Subsidiary by its signature below becomes a Canadian
Guarantor under the Subsidiary Guarantee Agreement with the same force and
effect as if originally named therein as a Canadian Guarantor and the New
Subsidiary hereby agrees to all the terms and provisions of the Subsidiary
Guarantee Agreement applicable to it as a Canadian Guarantor thereunder. Each
reference to a “Canadian Guarantor” in the Subsidiary Guarantee Agreement shall
be deemed to include the New Subsidiary. The Subsidiary Guarantee Agreement is
hereby incorporated herein by reference.
SECTION 2.    The New Subsidiary represents and warrants to the Administrative
Agent and the Lenders that this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its





--------------------------------------------------------------------------------





terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary.
Delivery of an executed signature page to this Supplement by facsimile
transmission (or other electronic transmission (including by .pdf)) shall be as
effective as delivery of a manually signed counterpart of this Supplement.
SECTION 4.    Except as expressly supplemented hereby, the Subsidiary Guarantee
Agreement shall remain in full force and effect.
SECTION 5.    THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.
SECTION 6.    In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties hereto shall endeavor in good- faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 8 of the Subsidiary Guarantee Agreement. All
communications and notices hereunder to the New Subsidiary shall be given to it
at the address set forth under its signature below.
SECTION 8.    The New Subsidiary agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and out-of-pocket disbursements of
counsel for the Administrative Agent to the extent payable pursuant to Section
10.03 of the Credit Agreement.
[Remainder of Page Intentionally Left Blank]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Subsidiary Guarantee Agreement as of the day and
year first above written.


MOLSON ULC, as Canadian Guarantor






By:    
Name: E. Lee Reichert, III
Title: Assistant Secretary





CITIBANK, N.A., as Administrative Agent


By:    
Name:
Title:










--------------------------------------------------------------------------------


Schedule I
to Supplement to the Subsidiary Guarantee Agreement


GUARANTORS


COORS BREWING COMPANY
CBC HOLDCO 3 INC.
CBC HOLDCO 2 LLC
CBC HOLDCO LLC
NEWCO3, INC.
MILLERCOORS LLC
MOLSON COORS INTERNATIONAL GENERAL, ULC
COORS INTERNATIONAL HOLDCO 2, ULC
MOLSON COORS INTERNATIONAL LP
MOLSON COORS CALLCO ULC
MOLSON COORS CANADA HOLDCO, ULC
MOLSON COORS CANADA INC.
MOLSON ULC
MOLSON CANADA 2005
3230600 NOVA SCOTIA COMPANY
MOLSON COORS (UK) HOLDINGS LLP
GOLDEN ACQUISITION
MOLSON COORS HOLDINGS LIMITED
MOLSON COORS BREWING COMPANY (UK) LIMITED
MOLSON COORS HOLDCO INC.



